Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
	Claims 9-16 and 32-39 are allowed.  	The following is a statement of reasons for the indication of allowable subject matter: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:  As per independent claims 9 and 24, the claimed partitioning that includes layers and subsections associated with the light filed and sampling scheme in combination with the rendering of pixels that comprises extra-pixel information using the surface data and rendering each subsection in accordance with the sampling scheme to generate a sampled light field in combination with the reconstructing and volume rendering of the light field that includes the blending step.
	Claims 5, 18, 28, 30, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim Objections
	Claim 7 is objected to because of the following informalities: In the phrase “as they intersect the corresponding slab volume”, it is not clear what “they” is supposed to represent.  This appears to be a typographical error (e.g. “they” might be replaced with the word “the rays”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 17, 21-22, 40, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Makinen et al. (NPL Doc, “Speckle reduction method for image-based coherent stereogram generation”) in view of Engel (Pub No. US 2007/0165026 A1).

As per claim 17, Makinen teaches the claimed:
17.  A method for light field volume rendering of a scene in a computer system, comprising:
partitioning a three-dimensional scene containing volume data elements into layers, each layer having an associated light field and a sampling scheme, wherein each light field is comprised of one or more hogel subsets (Please see in figures 3a-3b and in the middle of the 7th page in the paragraph below equation (11) where they refer to “… Sq is the entire set of points on the quantization grid. As shown in Fig. 3(b), this divides the scene space into equal size quantization volumes (voxels) surrounding each quantization point … After obtaining the set of voxels representing quantized scene points, it is critical to accurately define the light propagation between these voxels and the hologram segments … Let us denote the LF between such voxels and the hologram segment m” and the paragraph after equation (12) where they refer to “… the emission points corresponding to captured rays for hogel m are inside the voxel k”.  
Figure 3b shows that a row or column of voxels makes up a layer which is partitioning the 3D scene.  In the quoted passage above, “LF” stands for light field.  Thus, each voxel and its layer has an associated light field.  The claimed “sampling scheme” corresponds to the sampling to create the quantized scene points in figures 3b-3c);
volume rendering the light field associated with each layer using the volume data contained within the layer (On the 9th page in the paragraph below equation (18) where they refer to “Each hologram frame generated from such set of light rays is displayed (or propagated) separately, in sequence.” The hologram that is displayed using the layer and volume data from the voxel grid in figures 3b-3c.
Also, please see the end of the 2nd paragraph in section 1, where it refers to “… Furthermore, utilizing such scene representation benefits from advanced rendering techniques in computer graphics enabling reduction of computational burden [4].”) in accordance with the sampling scheme to provide a plurality of rendered light fields (Figure 3b shows that each layer (row or column) in the grid has one or more voxels.  Each voxel has an associated light field for rendering and sampling scheme, e.g. in the middle of the 7th page in the paragraph below equation (11) where they refer to “… Sq is the entire set of points on the quantization grid. As shown in Fig. 3(b), this divides the scene space into equal size quantization volumes (voxels) surrounding each quantization point … After obtaining the set of voxels representing quantized scene points, it is critical to accurately define the light propagation between these voxels and the hologram segments … Let us denote the LF between such voxels and the hologram segment m”.  
The light fields are rendered in order so that they may be displayed, e.g. please see on the 9th page in the paragraph above where section 5 starts where they refer to “… Each hologram frame generated from such set of light rays is displayed”);
upscaling and blending the rendered light fields associated with each layer into a single output light field image (On the 9th page in the paragraph right before section 5 starts where they refer to “This process generates a hologram of the quantized version (in terms of point source locations) of the recorded scene. In order to achieve effective speckle noise reduction, the distance between adjacent scene points recorded on the hologram should be increased as explained in section 3, i.e. from the complete set of quantized points (corresponding light rays), only sparse sets are included in separate frames. The separation is done in horizontal and vertical direction by including every Nth row and column of the quantization grid.  Each hologram frame generated from such set of light rays is displayed (or propagated) separately, in sequence. The end result is a combination of the speckle suppressed frames containing parts of the scene corresponding to the sparse set of light rays. Combining these frames results in a speckle-reduced reconstruction of the entire scene as a collection of the quantized point emitted light rays.”
In this passage, the process of increasing the distance between adjacent scene points recorded on the hologram corresponds to the claimed “upscaling” because the distance between points is being scaled upward.  Also in this passage, combining the frames that results in the reconstruction of the entire scene corresponds to the claimed “blending” operation).

Makinen alone does not explicitly teach the remaining claim limitations.
However, Makinen in combination with Engel teaches the claimed:
and each hogel subset and the layer and associated light field defines a slab volume comprising a sub-volume of the layer (While Makinen in figure 3b shows rows and columns of a voxel grid that makes up layers with hogel subsets and associated light field data, Makinen is silent about a slab volume per se.  Engel in figure 1 teaches that it was known in the art to represent layers of a volume data set as slabs (e.g. please see slab 12).  The claimed feature is taught when the layers in a row or column in the voxel grid in figure 3b of Makinen are organized into one or more slab volumes (similar to the one shown in item 12 in figure 1 of Engel)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define the slab volume as taught by Engel with the system of Makinen in order to use this as a data structure to represent one or more slice pairs in the volume data set (figure 1 of Engel).  This may help the computer graphics system to process a large amount of volume data because the slab offers a customizable subsection of volume data in which can be worked on individually.  Thus, it provides an additional way to divide the large volume data set into smaller sections for further processing.  


As per claim 21, Makinen alone does not explicitly teach the claimed limitations.
However, Makinen in combination with Engel teaches the claimed:
21. The method of claim 17, wherein at least one layer has more than one slab volume (Engel teaches this figure 1 where items 13 and 14 show that the volume data may be divided into data rows or data columns such that each row or column includes data from more than 1 slab volume).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for layers to include data from more than one slab volume as taught by Engel with the system of Makinen in order to allow the system to perform analysis on the volume data for columns or rows that span across a plurality of slabs.  Thus, this provide additional flexibility in how the volume data may be divided and subsequently analyzed for further processing.
	

As per claim 22, Makinen teaches the claimed:
22. The method of claim 17, wherein the hogel subsets are sized to take advantage of ray sample overlap amongst the hogels in the subset (This is taught in figure 3b and in its caption of Makinen where the voxels (with associated hogel subsets) are sized so that there is a close overlapping correspondence between the quantized ray distributions and the original ray distributions.  These ray distributions define the ray sampling overlap amongst the hogels in the subset).

As per claims 40 and 44-45, these claims are similar in scope to limitations recited in claims 17 and 21-22, respectively, and thus are rejected under the same rationale.  The system of Makinen would have to have some type of memory and processor present in order to function and run on a computer as described by the reference.


Claims 19-20 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Makinen in view of Engel in further view of Day (Pub No. US 2006/0114254 A1).

As per claims 19-20, Makinen alone does not explicitly teach the claimed limitations.
However, Day in combination with Makinen and Engel teaches the claimed:
19. The method of claim 17, wherein the volume data intersecting the slab volume is
cached and 20. The method of claim 19, wherein only a portion of the volume data intersecting the slab volume is cached (Day towards the end of paragraph [0021] teaches this feature where they refer to “GPU based system lends itself to the proposed mode of use in that there is only a low additional cost to the system when progressing in increments of a small fraction of the slab thickness in view of the fact that a large proportion of the slices making up the slab can be cached or otherwise stored in memory on the GPU”
	According to this passage, volume data or a portion of volume data in the form of slices may be stored cache that is part of the slab volume.  The claimed feature is taught when this caching feature from Day is incorporated into the volume rendering system of Makinen as modified by Engel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cache memory as taught by Day with the system of Makinen as modified by Engel in order to improve the speed in which memory is accessed for values that need to be repeatedly used.  For example, often the cache memory offers faster read and write access compared to conventional memory.

As per claims 42 and 43, these claims are similar in scope to limitations recited in claims 19 and 20, respectively, and thus are rejected under the same rationale.




Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Makinen in view of Engel in further view of Blanche (Pub No. US 2011/0228040 A1).

As per claim 23, Makinen alone does not explicitly teach the claimed limitations.
However, Blanche in combination with Makinen and Engel teaches the claimed:
23. The method of claim 17, wherein the method is used in a real-time rendering system (Blanche in the abstract teaches this feature where they refer to “A holographic direct-view display system uses holographic integral imaging techniques … The images may be captured, transmitted and displayed in real-time (or near real-time) for telepresence or stored for time-shifted display.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a holographic display in real-time as taught by Blanche with the system of Makinen as modified by Engel in order to implement a telepresence system for communication (Blanche in paragraph [0026]).



Claims 1-4, 6, 24-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Makinen in view of Engel in further view of Day.

As per claim 1, this claim is similar in scope to limitations recited in claims 17 and 19, and thus is rejected under the same rationale.

As per claims 2, 4, and 6, these claims are similar in scope to limitations recited in claims 20, 21, and 22, respectively, and thus are rejected under the same rationale.

As per claim 3, Makinen alone does not explicitly teach the claimed features.
However, Makinen in combination with Engel teaches the claimed:
3. The method of claim 1, further comprising synchronizing the volume rendering calculations performed for rays in the hogel subset at their initial entrance into the slab (Please see Makinen in figures 3b and 3c where ordered (synchronized) volume rendering calculations are performed for rays in the hogel subset at their initial into the slices of voxels that contain object data.  Also please see towards the middle of the 7th page in Makinen where the quantization process is part of the ordered volume rendering calculations.  
It is noted that Makinen does not make reference to using a “slab” per se.  However, as mentioned above for claim 1, Engel in figure 1 teaches of using slab 12 to represent the slices of voxel data in a data set for processing.  Thus, the claimed feature is taught when Engel’s slabs are defined with respect to the voxel grid in figure 3 of Makinen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the slab volume as taught by Engel with the system of Makinen.  The motivation of claim 1 is incorporated herein.

As per claim 24, this claim is similar in scope to limitations recited in claims 17 and 19, and thus is rejected under the same rationale.

As per claims 25, 27, and 29, these claims are similar in scope to limitations recited in claims 20, 21, and 22, respectively, and thus are rejected under the same rationale.

As per claim 26, Makinen teaches the claimed:
26. The system of claim 24, wherein the system memory is further configured to synchronize the volume rendering calculations related to rays within a hogel subset (Please see in section 4, 2nd paragraph where volume rendering calculations related to resampling are synchronized and this is related to rays within a hogel subset, e.g. it recites “The resampling procedure is performed for each hologram segment as follows. For the light ray emitted from the quantized point (x˜mk, z˜mk ) corresponding to voxel k for hogel m, first the corresponding intersection point on the camera plane smk is obtained … This process generates a hologram of the quantized version (in terms of point source locations) of the recorded scene”).


Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Makinen in view of Engel in further view of Day and Blanche.

As per claims 8 and 31, these claims are similar in scope to limitations recited in claim 23, and thus are rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699